IN THE SUPREME COURT OF THE STATE OF DELAWARE

STANLEY GATEWOOD,                      §
                                       §   No. 562, 2015
      Defendant Below-                 §
      Appellant,                       §
                                       §
      v.                               §   Court Below—Superior Court
                                       §   of the State of Delaware
STATE OF DELAWARE,                     §
                                       §   Cr. ID 1407022963
      Plaintiff Below-                 §
      Appellee.                        §

                         Submitted: December 31, 2015
                         Decided:   February 29, 2016

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices

                                 ORDER

      This 29th day of February 2016, upon consideration of the appellant’s

opening brief, the State’s motion to affirm, and the record below, it appears

to the Court that:

      (1)    The appellant, Stanley Gatewood, filed this appeal from the

Superior Court’s denial of his motion for credit for time served. The State

has filed a motion to affirm the judgment below on the ground that it is

manifest on the face of Gatewood’s opening brief that his appeal is without

merit. We agree and affirm.

      (2)    The record reflects that Gatewood pled guilty on May 11, 2015

to Possession of a Firearm by a Person Prohibited (“PFPP”), Receiving a
Stolen Firearm, and Conspiracy in the Second Degree. After a presentence

investigation, the Superior Court sentenced Gatewood, effective October 13,

2014, to serve a total period of twenty years at Level V incarceration, to be

suspended after serving ten years in prison for decreasing levels of

supervision.     On September 21, 2015, Gatewood filed a motion seeking

credit for time served, requesting that the effective date of his sentence be

changed from October 13, 2014 to July 22, 2014. The Superior Court

denied Gatewood’s motion on the ground that the time he spent incarcerated

from July 22 to October 13 was credited to a VOP sentence entered by a

different judge in a different criminal action number (Cr. ID No.

1102019377). Gatewood appeals that ruling.

       (3)     Having carefully considered the parties’ respective positions,

we find no merit to Gatewood’s appeal. The Superior Court gave credit for

the time that Gatewood spent in prison from July 22, 2014 to October 13,

2014 toward the VOP sentence imposed in Cr. ID No. 1102019377. Under

11 Del. C. § 3901(d),1 the Superior Court, as a matter of law, could not order

Gatewood’s 2014 sentence for PFPP to run concurrently with any other


1
  11 Del. C. §3901(d) provides in relevant part that “no sentence of confinement … shall
be made to run concurrently with any other sentence of confinement imposed on such
criminal defendant for … any sentence for possession of a firearm by a person prohibited
where the criminal defendant was previously convicted of a Title 11 violent felony [as
defined in § 4201(c)].”


                                           2
sentence because Gatewood previously had been convicted of a prior violent

felony under 11 Del. C. § 4201(c). 2 Gatewood is not entitled to double

credit for the time he spent in custody serving his VOP sentence in Cr. ID

No. 1102019377.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                          BY THE COURT:

                                          /s/ Collins J. Seitz, Jr.
                                                 Justice




2
  In fact, Gatewood had two prior violent felony convictions. He had been convicted of
PFPP in Cr. ID No. 1102019377, and he had been convicted of Distribution of a
Controlled Substance Within 300 Feet of a Church in Cr. ID No. 0902001354. Both of
these offenses are identified as violent felonies under 11 Del. C. § 4201(c).


                                          3